IN TI-[E SUPREME COURT OF TI-IE STATE OF DELAWARE

JOI-INESHA BAILEY, §
§ No. 52, 2017
Defendant Below- §
Appellant, §
§
v. § Court Below_Superior Court
§ of the State of Delaware
STATE OF DELAWARE, §
§ Cr. ID 1606012504 (N)
Plaintiff Below- §
Appellee. §

Submitted: July 20, 2017
Decided: August 7, 2017

Before VALIHUR.A, VAUGHN, and SEITZ, Justices.
O R D E R

This 7lh day of August 2017, upon consideration of the appellant’s
Supreme Court Rule 26(c) brief, her attomey’s motion to withdraw, and the
State’s response, it appears to the Court that:

(l) In January 2017, a Superior Court jury found the appellant,
Johnesha Bailey, guilty of Insurance Fraud and Felony Theft. The Superior
Court sentenced her a total period of two years at Level V incarceration, to be
suspended immediately for probation. This is Bailey’s direct appeal.

(2) Bailey’s counsel on appeal has filed a brief and a motion to
withdraw under Rule 26(c). Bailey’s counsel asserts that, after a complete

and careful examination of the record, there are no arguably appealable issues.

By letter, Bailey’s attorney informed her of the provisions of Rule 26(c) and
provided Bailey with a copy of the motion to withdraw and the accompanying
brief. Bailey also was informed of her right to supplement her attomey’s
presentation Bailey has not raised any issues for this Court’s consideration
The State has responded to the position taken by Bailey’s counsel and has
moved to affirm the Superior Court’s judgment

(3) The standard and scope of review applicable to the consideration
of a motion to withdraw and an accompanying brief under Rule 26(c) is
twofold: (a) this Court must be satisfied that defense counsel has made a
conscientious examination of the record and the law for arguable claims; and
(b) this Court must conduct its own review of the record and determine
whether the appeal is so totally devoid of at least arguably appealable issues
that it can be decided without an adversary presentation.'

(4) This Court has reviewed the record carefully and has concluded
that Bailey’s appeal is wholly without merit and devoid of any arguably
appealable issue. We also are satisfied that Bailey’s counsel has made a
conscientious effort to examine the record and the law and has properly

determined that Bailey could not raise a meritorious claim in this appeal.

 

*Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486
U.S. 429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).

2

NOW, THEREFORE, IT IS ORDERED that the State’s motion to

affirm is GRANTED. The judgment of the Superior Court is AFFIRMED.

B COURT:
[l:im/’ ~f"(,¢£ji

O.lustice[

The motion to withdraw is moot.